DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant is claiming a method for skin anti-inflammation comprising preparing an Artemisia extract using a solution comprising 1) one of butylene glycol, propanediol, and hexanediol, 2) one of glycerin or a glycerin derivative, and 3) one of D-glucose and betaine. Claim 1 further requires that the administered composition comprise 100 wt% Artemisia extract, implying that the extraction solution is completely removed. Although this step is not explicit in the claims, it is obvious based on the concentration requirement. The closest prior art, Sasaki et al. (JP04-342519), teaches preparing an Artemisia extract using a skin cosmetic solution as an extraction solvent and administering an Artemisia extract to a subject wherein the skin cosmetic solution comprises one or more of the agents in the group consisting of butylene glycol, propanediol, and hexanediol and further includes one or more of glycerin or a glycerin derivative and one or more of D-glucose (0.1-10%) or betaine (0.1-10%). However, Sasaki teaches the extract is present in 0.0001-10% dry weight. A search of the prior art does not provide any teaching or suggestion for preparing an extract of Artemisia in the way claimed and then administering the resulting extracted composition wherein the composition if 100% Artemisia extract. As such, the instant claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613